   Case 4:20-cv-04026-LLP Document 6 Filed 02/18/20 Page 1 of 8 PageID #: 71




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH DAKOTA
                                  SOUTHERN DIVISION


BRAD ALBRECHT, GREG ALBRECHT,                                   CIV. No. 4:20-cv-4026
JEFF ALBRECHT, and JON ALBRECHT,

               Plaintiffs,
                                                            ANSWER OF DEFENDANT
       vs.                                                     DEERE & COMPANY

DEERE & COMPANY,

               Defendant.


       Defendant Deere & Company ("Deere") for its answer to Plaintiffs' complaint denies


each and every statement and allegation therein, except as hereinafter specifically admitted, and


states and alleges as follows:


                                             PARTIES

        1. In response to Paragraph 1, Deere is without knowledge or information sufficient


to form a belief as to the truth of the allegations, and therefore denies them.


       2. In response to Paragraph 2, Deere admits that it is a Delaware corporation duly


authorized and licensed to do business in the State of South Dakota.; and admits that its principal

place of business is in Moline, Illinois.


        3. In response to Paragraph 3, Deere admits that it designed and manufactured the


John Deere 9460RX model tractor. Deere is without knowledge or information sufficient to form


a belief as to the tmth of any remaining allegations in said Paragraph, and therefore denies them.


        4. In response to Paragraph 4, Deere admits that it is in possession of Plaintiffs'


Complaint "Exhibit 1;" states that the document speaks for itself; and Deere denies any


inconsistent allegations contained in this paragraph. Further, Deere is without knowledge or
   Case 4:20-cv-04026-LLP Document 6 Filed 02/18/20 Page 2 of 8 PageID #: 72




information sufficient to form a belief as to the truth of any remaining allegations, and therefore


denies them.


        5. In response to Paragraph 5, Deere is without knowledge or information sufficient


to form a belief as to the truth of the allegations, and therefore denies them.


        6. In response to Paragraph 6, Deere admits that it designed and manufactured the


John Deere 9460RX model tractor; and Deere denies the remaining allegations.


                                       STMCT LIABILITY

        7. In response to Paragraph 7, Deere restates and incorporates by reference its


answers to Paragraphs 1-6 as if fully set forth here.


        8. In response to Paragraph 8, inclusive of subparts (a) through (d), Deere admits


that it is in possession of Plaintiffs' Complaint "Exhibit 2;" states that the document speaks for

itself; and Deere denies any inconsistent allegations contained in said paragraph. Deere denies


any remaining allegations in said paragraph.


        9. In response to Paragraph 9, Deere is without knowledge or information sufficient


to form a belief as to the truth of the allegations, and therefore denies them.


        10. In response to Paragraph 10, Deere denies the subject tractor is defective; and is


without knowledge or information sufficient to form a belief as to the truth of any remaining


allegations, and therefore denies them.


        11. In response to Paragraph 11, Deere denies the allegations to the extent they allege


fault or liability of Deere, and is without knowledge or information sufficient to form a belief as

to the tmth of any remaining allegations, and therefore denies them.
    Case 4:20-cv-04026-LLP Document 6 Filed 02/18/20 Page 3 of 8 PageID #: 73




                                           NEGLIGENCE

       12. In response to Paragraph 12, Deere restates and incorporates by reference its


answers to Paragraphs 1-11 as if fully set forth here.


       13. In response to Paragraph 13, Deere denies the allegations.


        14. In response to Paragraph 14, Deere denies the allegations.


        15. In response to Paragraph 15, Deere denies the allegations.


                             BREACH OF IMPLIED WARRANTY

        16. In response to Paragraph 16, Deere restates and incorporates by reference its


answers to Paragraphs 1-15 as if fully set forth here.


        17. In response to Paragraph 17, Deere admits that at the time of initial retail sale of


John Deere 9620RX model tractors, it issued a limited express warranty containing various


terms, limitations, and exclusions which speak for themselves; and Deere denies any remaining


allegations contained in said paragraph.


        18. In response to Paragraph 18, Deere denies the allegations.


        19. In response to Paragraph 19, Deere denies the allegations.


       20. In response to Paragraph 20, Deere is without knowledge or information sufficient


to form a belief as to the truth of the allegations in said paragraph, and therefore denies the same.


       21. In response to Paragraph 21, Deere is without knowledge or information sufficient


to form a belief as to the truth of the allegations in said paragraph, and therefore denies the same.


       22. In response to Paragraph 22, Deere denies the allegations.


       23. In response to Paragraph 23, Deere denies the allegations.
   Case 4:20-cv-04026-LLP Document 6 Filed 02/18/20 Page 4 of 8 PageID #: 74




                            BREACH OF EXPRESS WARRANTY

       24. In response to Paragraph 24, Deere restates and incorporates by reference its


answers to paragraphs 1-23 as if fully set forth here.


       25. In response to Paragraph 25, Deere admits that at the time of initial retail sale of


John Deere 9620RX model tractors, it issued a limited express warranty containing various


terms, limitations, and exclusions which speak for themselves; and Deere denies any remaining


allegations contained in said paragraph.


       26. In response to Paragraph 26, Deere denies the allegations.


       27. In response to Paragraph 27, Deere denies the allegations.


       28. In response to Paragraph 28, Deere is without knowledge or information sufficient


to form a belief as to the tmth of the allegations in said paragraph, and therefore denies the same.


       29. In response to Paragraph 29, Deere denies the allegations.


       30. In response to Paragraph 30, Deere denies the allegations.


       31. In response to Paragraph 31, Deere denies the allegations.


                                     FRAUD AND DECEIT

       32. In response to Paragraph 32, Deere restates and incorporates by reference its


answers to paragraphs 1-31 as if fully set forth here.


       33. In response to Paragraph 33, Deere denies the allegations.


       34. In response to Paragraph 34, Deere denies the allegations.


       35. In response to Paragraph 35, Deere denies the allegations.


       36. In response to Paragraph 36, Deere denies the allegations.


       37. In response to Paragraph 37, Deere denies the allegations.
   Case 4:20-cv-04026-LLP Document 6 Filed 02/18/20 Page 5 of 8 PageID #: 75




       38. In response to Paragraph 38, Deere denies the allegations; and denies that


Plaintiffs are entitled to any relief or recovery from Deere in any manner or amount.


       39. As to the "WHEREFORE" paragraph following Paragraph 3 8 of the Complaint,

Deere denies that Plaintiffs are entitled to any relief or recovery from Deere in any manner or


amount.



                                 AFFIRMATIVE DEFENSES

       By asserting the matters set forth below, Deere does not allege or admit that it has the


burden of proof and/or the burden of persuasion with respect to any of these matters. For its


affirmative defenses, Deere states as follows:


        1. Plaintiffs' Complaint fails to state a claim upon which relief can be granted.


       2. Plaintiffs' Complaint, in whole or in part, is barred by the applicable statute of


limitations and/or repose.


       3. Plaintiffs' alleged damages were caused or contributed to by Plaintiffs' own


negligence, fault, or other wrongful acts or omissions, or assumption of the risk.


       4. Plaintiffs' alleged damages in whole or in part are precluded by the Economic

Loss Doctrine.


       5. Plaintiffs failed to j oin the party that purchased the tractor.

       6. Plaintiffs' alleged damages were caused by the abnormal use, misuse, failure to


maintain and/or abuse of the subject tractor.


       7. At the time of sale by Deere, the subject tractor was accompanied by warnings


and instructions which were not complied with by Plaintiffs and/or other persons, firms,


corporations, or entities over whom Deere has or had no control or right of control, and such


failure was the cause of plaintiffs' alleged damages.
   Case 4:20-cv-04026-LLP Document 6 Filed 02/18/20 Page 6 of 8 PageID #: 76




       8. The subject tractor and its component parts were not unreasonably dangerous at


the time those products left the custody and control ofDeere.


       9. The subject tractor conformed to the state-of-the-art at the time it was designed,


manufactured, packaged, and labeled.


           10. The subject tractor complied with applicable state and/or federal codes, standards,


regulations, and/or specifications.


           11. Plaintiffs are barred from recovery because their fault contributed to the alleged

damages, and their contributory fault was more than slight in comparison to the negligence, if


any, ofDeere.


           12. The subject tractor was not defective, was not unreasonably dangerous, and was


merchantable and fit for its ordinary purpose when it left the possession ofDeere.


           13. Plaintiffs' damages, if any, were caused by the negligence or fault of other


persons, firms, corporations, or entities over whom Deere has or had no control or right of


control, and for whom it is not responsible.


           14. The alleged defect or non-conformity is the result of unauthorized modifications


or alterations of the subject tractor by Plaintiffs or by a party over whom Deere does not have


control.


           15. Plaintiffs failed to mitigate their damages, if any.

           16. Deere is entitled to proportionate set-off and/or reduction in its liability, if any, in

proportion to the fault attributable to other parties and/or non-parties that proximately caused or


contributed to Plaintiffs' damages, if any.
   Case 4:20-cv-04026-LLP Document 6 Filed 02/18/20 Page 7 of 8 PageID #: 77




       17. Plaintiffs' claims for damages are limited by the terms, limitations, and conditions


set forth in the express limited warranties for the subject tractor and its components, and by the


limitations contained in the Uniform Commercial Code, S.D.C.L. §§ 57A-2-714, et seq.


       18. Plaintiffs did not rely, or reasonably rely, upon any representation, warning,


instruction, or other act or omission ofDeere.


        19. Plaintiffs' claims of fraud are not pleaded with requisite particularity.

       20. Deere alleges that Plaintiffs' claims, in whole or in part, are barred by the doctrine


of spoliation of evidence by persons other than Deere and over whom Deere has and had no


control and for whom Deere is not responsible.


       21. Deere asserts the sophisticated user defense.


       22. Plaintiffs' claims may be barred by any or all of the affirmative defenses


contemplated by Rule 8(c) of the Federal Rules of Civil Procedure. The extent to which the

claims alleged by Plaintiffs may be barred by one or more of said affirmative defenses, not


specifically set out above, cannot be determined until there has been further discovery. Deere


therefore incorporates all such affirmative defenses set forth in Rule 8(c).


       23. Deere reserves the right to assert such other defenses, including additional


affirmative defenses, as may become apparent through the course of discovery.


                                         JURY DEMAND

       Deere hereby demands a jury trial on all issues so triable.


       WHEREFORE, Defendant Deere & Company respectfully requests judgment that

Plaintiffs' claims be dismissed with prejudice and an award to Deere & Company for its costs,


expert fees, and reasonable attorneys' fees as may be allowed by law, and for such other and


further relief as the Court deems just and appropriate.
   Case 4:20-cv-04026-LLP Document 6 Filed 02/18/20 Page 8 of 8 PageID #: 78




Respectfully submitted,


DATED: February 18, 2020.

                                      LYNN, JACKSON, SHULTZ & LEBRUN, P.C.

                                      /s/ R. Alan Peterson
                                      R. Alan Peterson
                                      Tracye L. Sherrill
                                      Attorneys for Defendant
                                       110 N. Minnesota Ave., Suite 400
                                       Sioux Falls, SD 57104-6475
                                       605-332-5999
                                      tsherrill@lynnjackson.com




                                      8
